Citation Nr: 1309776	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The case was most recently before the Board in August 2010.  At that time, the Board denied entitlement to service connection for residuals of a head injury.  In December 2010, the Veteran's representative submitted a motion for reconsideration of the August 2010 decision.  The Board denied the motion in January 2011.  The Veteran then appealed the August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2012 Memorandum Decision, the Court vacated the Board's August 2010 decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In November 2006 and October 2007, the Board referred claims for service connection for periodontal disease and entitlement to compensation under 38 U.S.C. § 1151 for VA's failure to treat the Veteran's gum disease and cracked teeth to the RO for appropriate action.  It does not appear that these issues have been addressed and they are again referred to the RO.


REMAND

In denying the claim in the August 2010 decision, the Board relied, in part, on the evidence in a March 2010 VA examination report.  The Board requested the examination in an October 2009 remand.  In the January 2012 Memorandum Decision, the Court found that the March 2010 VA examination failed to comply with the terms of the Board's October 2009 remand order.  See Stegall v. West, 11 Vet. App 268, 271 (1998) ("[A] remand by this Court or the Board imposes upon the [Secretary] a concomitant duty to ensure compliance with the terms of the remand.").

The October 2009 Board remand instructed the prospective examiner to specifically address a February 2007 Intellectual Assessment prepared by Dr. J.D. in the course of providing an opinion addressing whether the Veteran has residuals of an in-service head injury.  Although the March 2010 VA examiner reviewed the claims file, the examiner did not refer to the February 2007 assessment or discuss its findings.  As a result, the Board's October 2009 remand instructions were not complied with and the claim must be remanded to ensure compliance.  See Stegall, 11 Vet. App at 271.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO should arrange for the claims folders and any pertinent evidence in Virtual VA that is not in the claims folders to be provided to the March 2010 VA examiner for an addendum to the report.  The examiner should again review the Veteran's pertinent history and specifically the February 2007 Intellectual Assessment prepared by Dr. J.D.

Following the review of the Veteran's pertinent history, the examiner should state an opinion with respect to the Veteran's spatial reasoning skills, headaches and any other abnormality as to whether there is a 50 percent or better probability that the impairment or abnormality is etiologically related to the service head injury described by the Veteran.  For purposes of this opinion, the examiner should assume that the Veteran's description of the circumstances of the service head injury is accurate.

The rationale for each opinion expressed should also be provided.  The examiner must expressly discuss the findings in the February 2007 Intellectual Assessment prepared by Dr. J.D.

If the March 2010 VA examiner is unavailable, the claims folders and any pertinent evidence in Virtual VA that is not in the claims folders should be provided to another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  After the requested opinion has been provided, the RO should review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO should return it to the examiner for corrective action.

4.  The RO should undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

